DETAILED ACTION
This application is a continuation of Application 15820934. Claims 21 - 45 of U.S. Application No. 17128281 filed on 12/21/2020 are presented for examination. Claims 1 – 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021, and 02/02/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwald (US 3060335; Hereinafter, “Greenwald”) in view of Rippel et al. (US 20060026820 Hereinafter, “Rippel”) and in further view of Takagi et al. (US 6081056; Hereinafter, “Takagi”).
Regarding claim 25: Greenwald discloses an electric motor (1) comprising: 
a stator body (42) disposed about an axis (shaft 15) and defining a plurality of fluid channels (54) to provide fluid communication between a first axial end of the stator body (cropped and annotated fig. 1 below) and a second axial end of the stator body (cropped and annotated fig. 1 below); 
a rotor (72) disposed about the axis (shaft 15) and rotatable relative to the stator body (42); 
a plurality of electrically conductive windings (44) forming a plurality of first winding loops (the cropped and annotated fig. 1 below, windings 44 have plurality of loops since it have plurality of windings 44) extending axially outward from the first axial end of the stator body (fig. 1) 

    PNG
    media_image1.png
    691
    1469
    media_image1.png
    Greyscale

a first end cap (50, and 47) coupled to the first axial end of the stator body (fig. 1), the first end cap (50, and 47) including a first wall, the first wall (shown in the annotated fig. 1 above) disposed between the first winding loops and the fluid channels (54), 
Greenwald does not disclose a plurality of fluid channels that extend axially through the stator body.
Rippel disclose a stator body (115) defining a fluid channels (131; fig. 2) that extend axially through the stator body (fig. 1) to reduce the size and the cost of the motor (para [0008]).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fluid channels of the motor of Greenwald to extend axially through the stator body as disclosed by Rippel since doing so reduces the size (by eliminating the size of the outer jacket) and the cost (by avoiding the cost of casting or machining a cooling jacket in the housing) of making the electric motor (Rippel, para [0008]).
Greenwald in view of Rippel does not disclose the first wall defining a sensor bore; and a sensor received in the sensor bore and configured to sense a temperature of the electrically conducting windings and responsively output a temperature sensor signal.
Takagi discloses the first wall (the annotated fig. 1 below) defining a sensor bore (in which 8 is disposed); and a sensor (8) received in the sensor bore and configured to sense a temperature (as 8 is thermistor) of the electrically conducting windings (12) and responsively output a temperature sensor signal.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stator of Greenwald in view of Rippel with a sensor received in the sensor bore defined by the first wall, and configured to sense a temperature of the electrically conducting windings and responsively output a temperature sensor signal as disclosed by Takagi to increase the safety of the device and elongate its service life.

    PNG
    media_image2.png
    922
    836
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 21-247, 26-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21: the limitations of claim 21, “…a housing disposed about the stator body, the housing cooperating with the stator body and the first end cap to define a first chamber in fluid communication with the fluid channels, the first pins extending into the first chamber; and a shroud disposed about the axis between the first end cap and the housing and configured to guide fluid flow from the first chamber across the first pins to the fluid channels” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 22 depends on claim 21 and is allowable by the virtue of its dependency on claim 21.
Regarding claim 23: the limitations of claim 23, “…a first end cap coupled to the first axial end of the stator body, the first end cap including a first wall and a plurality of first pins, the first wall disposed between the first winding loops and the fluid channels, the first pins extending from a side of the first wall that is opposite the first winding loops; and wherein the first pins extend radially outward from the first wall; and wherein the first pins extend radially outward of a radially inward-most part of the fluid channels” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 24 depends on claim 23 and is allowable by the virtue of its dependency on claim 23.
Regarding claim 26: the limitations of claim 26, “…fluid channels that extend axially through the stator body to provide fluid communication between a first axial end of the stator body and a second axial end of the stator body; a rotor disposed about the axis and rotatable relative to the stator body; a plurality of electrically conductive windings forming a plurality of first winding loops extending axially outward from the first axial end of the stator body; a first end cap coupled to the first axial end of the stator body, the first end cap including a first wall and a plurality of first pins, the first wall disposed between the first winding loops and the fluid channels, the first pins extending from a side of the first wall that is opposite the first winding loops; and wherein the first winding loops extend radially outward of a radially inward-most part of the fluid channels; and wherein the first wall includes a first annular body and wherein the first pins extend axially from the first annular body in a direction toward the stator body” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 27-32 depends on claim 26 and is allowable by the virtue of its dependency on claim 26.
Regarding claim 33: the limitations of claim 33, “…fluid channels that extend axially through the stator body to provide fluid communication between a first axial end of the stator body and a second axial end of the stator body; a rotor disposed about the axis and rotatable relative to the stator body; a plurality of electrically conductive windings forming a plurality of first winding loops extending axially outward from the first axial end of the stator body; a first end cap coupled to the first axial end of the stator body, the first end cap including a first wall and a plurality of first pins, the first wall disposed between the first winding loops and the fluid channels, the first pins extending from a side of the first wall that is opposite the first winding loops; and wherein the first winding loops extend radially outward of a radially inward-most part of the fluid channels; and wherein the first wall includes a first annular body and a second annular body coupled to the first annular body to define a first winding cavity, the first winding loops being disposed within the first winding cavity.” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 34-39 depends on claim 33 and is allowable by the virtue of its dependency on claim 33.
Regarding claim 40: the limitations of claim 40, “…plurality of fluid channels that extend axially through the stator body to provide fluid communication between a first axial end of the stator body and a second axial end of the stator body; a rotor disposed about the axis and rotatable relative to the stator body; a plurality of electrically conductive windings forming a plurality of first winding loops extending axially outward from the first axial end of the stator body; and a first end cap coupled to the first axial end of the stator body, the first end cap including a first wall, the first end cap and the housing defining a first fluid cavity in fluid communication with the fluid channels, the first end cap defining a first winding cavity separated from the first fluid cavity by the first wall, the first winding loops being disposed within the first winding cavity” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 41-45 depends on claim 40 and is allowable by the virtue of its dependency on claim 40.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832